Citation Nr: 0401843	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-12 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
to the Leesburg Regional Medical Center, and emergency 
transportation expense, for a period beginning on July 26, 
2002.



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife, and [redacted]



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision of the Malcolm Randall 
Department of Veterans Affairs (VA) Medical Center (MC), 
Gainesville, Florida.  In view of the hearing noted below, 
the file was forwarded to the Board through the St. 
Petersburg, Florida Regional Office (RO).

A Travel Board hearing was held at theRO in June 2003 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of The Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran is not service connected for any disability.

2.  The veteran was transported to a private hospital by 
ambulance in July 2002.

3.  The veteran is seeking VA payment of the cost of his 
medical treatment and ambulance transportation.

4.  The veteran is financially liable to the provider of the 
emergency transportation and medical treatment.  There was no 
prior authorization for the treatment.

5.  The veteran does not have insurance to defray the costs.

6.  The veteran was enrolled in the VA Health Care System as 
of early 2002.

7.  The veteran had not received treatment at a VA treatment 
facility during the 24 months preceding July 2002.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from transportation and care 
provided in July 2002 have not been met. 38 U.S.C.A. §§ 1725, 
1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.120, 
17.1000-1003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The veteran has not been provided with a letter of notice as 
prescribed by the VCAA.  The Board does not deem this a bar 
to addressing the merits of the veteran's claim, however, as 
the sole determining factors are his status and the operation 
of law thereon at the time he incurred the expenses for which 
he seeks reimbursement.  No amount of factual development 
will change his status as non-service connected and his not 
having received VA services during the 24 months immediately 
prior to the date he incurred the costs in issue.  As a 
result, the Board finds that a remand for issuance of a 
notice letter is not required by the VCAA.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).

According to the evidence of record, to include the veteran's 
testimony at the June 2003 Travel Board, the veteran is not 
service connected for any disability.  He was involved in a 
motorcycle accident in July 2002, for which he was 
transported via ambulance to the Leesburg (Florida) Regional 
Medical Center for emergency treatment.  The veteran related 
that he asked the driver to take him to the VA treatment 
facility at Gainesville, but the driver said it was too far 
and it did not have a trauma center.  T, pp. 3-4.  The 
veteran's wife notified the VA of the veteran's treatment in 
a private facility.  As a result, the veteran is seeking 
reimbursement in the amount of $22,000.00 for his medical and 
transportation expenses.  T, p. 6.

The veteran was informed via a letter dated in August 2002 
that his claim was denied.  The letter informed him that his 
claim was denied because he had not received any treatment by 
VA during the prior 24 months.  He submitted a timely notice 
of disagreement and substantive appeal.

There is no dispute as to the emergency nature of the 
treatment rendered or that the Leesburg facility was the 
nearest facility.  Neither is there any dispute as to the 
fact that the veteran is non-service connected or as to his 
enrollment in the VA Healthcare system.  He has been enrolled 
since February 2002.  T, p. 4.  Further, there is no dispute 
that the veteran had not received VA treatment or services 
since his enrollment.  The veteran's core argument, however, 
is that from the month of his enrollment, February 2002, he 
endeavored to get a physical examination scheduled but, due 
to demand for VA's services, he could not do so prior to his 
accident.  Thus, the veteran argues, he would have met the 
legal requirement of having received treatment, services, or 
care during the prior 24 months had he been able to schedule 
and receive a physical examination.  He in essence presents a 
"but for" argument to substantiate his claim.  T, pp. 4-5, 
7-8.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or
	(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or

	(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

	(4) for any injury, illness, or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of 
hospital care or medical services for reasons set forth in 38 
C.F.R. § 17.47(i) (2003); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2003); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As reflected in the evidence set forth above, the veteran 
does not meet any of the criteria of 38 C.F.R. § 17.120 
(2003).  He is not service connected for any disability.  
Thus, he cannot meet the criteria of a non-service-connected 
disability having aggravated a service-connected disability.  
Neither was he participating in a rehabilitation program.  
Consequently, if he is to meet any availability criteria, it 
must be under the so called Veterans Millennium Healthcare 
and Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-1003 (2002).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;  (emphasis added);

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2003) (emphasis added).

The regulatory prerequisite which precludes VA from allowing 
the veteran's claim is the emphasized portion of subsection 
(e).  He had not received any VA treatment, services, or care 
during the 24 months-period prior to his accident.

As concerns his claim for the cost of the ambulance, in order 
for the veteran to qualify for payment or reimbursement for 
emergency transportation, a separate set of conditions must 
be met to qualify for payment or reimbursement. All of the 
following conditions must be met:

(a) Payment or reimbursement is authorized under 38 U.S.C. 
1725 for emergency treatment provided at such facility (or 
payment or reimbursement could have been authorized under 38 
U.S.C. 1725 for emergency treatment if death had not occurred 
before emergency treatment could be provided);

(b) The veteran is financially liable to the provider of the 
emergency transportation;

(c) The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d) If the condition for which the emergency transportation 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all claims 
and remedies reasonably available to the veteran or provider 
against a third party for payment of such transportation; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the purpose 
of extinguishing, in whole or in part, the veteran's 
liability to the provider.

38 C.F.R. § 17.1003(2003).

The veteran is precluded from recovering his emergency 
transportation expenses because he does not meet the criteria 
for reimbursement of his treatment expenses.  38 C.F.R. 
§ 17.1003(a) (2003).

The Board notes the veteran's diligence in his attempts to 
gain access to VA treatment after his February 2002 
enrollment in the VA Healthcare System.  Attempting to obtain 
services however, once enrolled, does not meet the governing 
statute or regulation.  They require services or care be 
rendered within 24 months prior to the claim.  Therefore, 
there is a firm mandatory requirement that a veteran must 
have received treatment during the 24 months prior to a 
claim, and the veteran does not meet this requirement.  
Unfortunately, for the veteran, there are no exceptions in 
the enabling statute or regulation.  Therefore, there 
absolutely is no basis for any leniency such as the benefit 
of the doubt rule.  The veteran does not meet the criteria 
for reimbursement.  The Board is bound by the statute and 
regulation, and cannot create an exemption where there is 
none.  38 U.S.C.A. § 7104.


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
to the Leesburg Regional Medical Center, including emergency 
transportation expenses, for a period beginning on July 26, 
2002, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



